DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claim 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 13/341667 now Patent US 9021119. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Current application
US patent 9021119
1. A playback device configured to perform adaptive bitrate streaming of media including a set of alternative video streams, the playback 

2. The playback device of claim 1, wherein the client application configures the processor to measure the channel data rate of the network connection by configuring the processor to: calculate the amount of data downloaded during a predetermined time interval; observe a duration of any gaps during which no data is downloaded during the predetermined time interval; calculate an effective time interval by subtracting the duration of any gaps from the predetermined time interval; and divide the amount of data downloaded by the effective time interval to obtain a data rate measurement. 

3. The playback device of claim 2, wherein the client application further configures the processor to obtain a measured channel data rate by subtracting a predetermined safety margin from the data rate measurement. 



5. The playback device of claim 1, wherein the client application configures the processor to determine a playback duration for the chunks from the first stream stored in the buffer and select a second video stream having the highest maximum bitrate that is less than the measured channel data rate in response to the buffer containing chunks from the first video stream having a playback duration greater than or equal to the upper bound seek delay of the second video stream. 

6. The playback device of claim 5, wherein: each stream in the set of the alternative streams of video is encoded subject to a maximum buffer size constraint and a maximum bitrate; and the client application configures the processor to determine the upper bound seek delay of a stream of video based upon the maximum buffer size constraint and a maximum bitrate used in the encoding of the video stream. 

7. The playback device of claim 6, wherein the client application configures the processor to determine the upper bound seek delay of a stream of video as: 
    PNG
    media_image1.png
    44
    232
    media_image1.png
    Greyscale
 where level buffersize is the maximum buffer size constraint used in encoding the video stream; duration chunk is the time taken to playback a single chunk of video; level rate is the maximum bitrate of the video; and rate is the network data rate. 



9. The playback device of claim 8, wherein: the lower bound seek delay of each of the alternative video streams is included in each of the alternative video streams; and the client application further configures the processor to obtain the lower bound seek delay of the second video stream from the first video stream. 

10. The playback device of claim 1, wherein: the set of alternative streams of video are H.264 bitstreams that carry delay information in a SEI buffering message in a initial_cpb_removal_delay field; and the client application configures the processor to select a second video stream from the set of alternative streams so that the playback duration of the amount of media downloaded from the second video stream during the time taken to playback buffered chunks of content from the first video stream is greater than or equal to a delay calculated using the value specified in the of the SEI buffering message in an initial_cpb_removal_delay field in the second stream. 

11. The playback device of claim 1, wherein: a safe seek delay is included in each of the alternative video streams; and the client application configures the processor to select a second video stream from the set of alternative streams so that the playback duration of the amount of media downloaded from the second video stream during the time taken to playback buffered chunks of content from the first video stream is greater than or equal to the safe seek delay. 



13. The playback device of claim 1, wherein the client application configures the processor to: select the first video stream from the set of alternative streams so that the first video stream has a maximum bitrate that is a predetermined amount below the measured channel data rate; and buffer chunks received from the first video stream during playback of the first video stream so that the playback duration of the buffered chunks is greater than or equal to the upper bound seek delay for the first video stream. 

14. The playback device of claim 13, wherein the client application configures the processor to select a second video stream having the highest maximum bitrate that is less than the measured channel data rate when the buffer contains chunks from the first video stream having a playback duration greater than or equal to the upper bound seek delay of the first video stream. 

15. The playback device of claim 1, wherein the client application configures the processor to select a second video stream having the lowest maximum bitrate when the buffer contains chunks from the first video stream having a playback duration less than the upper bound seek delay of the first video stream and the measured channel data rate is unreliable. 

16. The playback device of claim 1, wherein the client application configures the processor to select a second video stream having a maximum bitrate that is greater than the maximum bitrate of the first video stream when the expected time to download a chunk of the first video stream based upon the measured channel data rate is a predetermined amount greater than the actual time taken to download the chunk of the first video stream and the buffer contains chunks from the first video stream having a playback 

17. A method of perform adaptive bitrate streaming of media including a set of alternative video streams, the method comprising: selecting a first video stream from a set of alternative video streams provided by a content server using a playback device, where each of the streams in the set of alternative video streams is encoded to have a different maximum bitrate and an upper bound seek delay that is equal to or less than the upper bound seek delay of the streams in the set of alternative video streams that are encoded at a higher maximum bitrate; requesting chunks of the first video stream from the content server via a network connection using the playback device; receiving the chunks of the first video steam from the content server via the network connection; storing the requested chunks in a buffer of the playback device; playing back the buffered chunks of the first video stream using the playback device; measuring the channel data rate of the network connection using the playback device; and selecting a second video stream from the set of alternative streams using the playback device, where the second video stream has a maximum bitrate that is less than the measured channel data rate and an upper bound seek delay that is equal to or less than the upper bound seek delay of the streams in the set of alternative video streams that are encoded at a higher maximum bitrate. 

18. The method of claim 17, wherein measuring the channel data rate of the network connection using the playback device further comprises: calculating the amount of data downloaded during a predetermined time interval using the playback device; observing a duration of any gaps during which no data is downloaded during the predetermined time interval using the playback device; calculating an effective time interval by subtracting the duration of any gaps from the predetermined time interval using the playback device; and dividing the amount of data downloaded by the effective time interval to 

19. The method of claim 18, wherein measuring the channel data rate of the network connection using the playback device further comprises obtaining a measured channel data rate by subtracting a predetermined safety margin from the data rate measurement. 

20. The method of claim 17, wherein selecting a second video stream from the set of alternative streams using the playback device further comprises determining a playback duration of the chunks contained in the buffer and selecting a second video stream using the playback device, where the second stream has the highest maximum bitrate that is less than the measured channel data rate in response to the buffer containing chunks from the first video stream having a playback duration greater than or equal to the upper bound seek delay of the first video stream. 




2. The playback device of claim 1, wherein the client application configures the processor to measure the channel data rate of the network connection by configuring the processor to: calculate the amount of data downloaded during a predetermined time interval; observe a duration of any gaps during which no data is downloaded during the predetermined time interval; calculate an effective time interval by subtracting the duration of any gaps from the predetermined time interval; and divide the amount of data downloaded by the effective time interval to obtain a data rate measurement. 

3. The playback device of claim 2, wherein the client application further configures the processor to obtain a measured channel data rate by subtracting a predetermined safety margin from the data rate measurement. 



5. The playback device of claim 1, wherein the client application configures the processor to determine a playback duration for the chunks from the first stream stored in the buffer and select a second video stream having the highest maximum bitrate that is less than the measured channel data rate in response to the buffer containing chunks from the first video stream having a playback duration greater than or equal to the upper bound seek delay of the second video stream. 

6. The playback device of claim 5, wherein: each stream in the set of the alternative streams of video is encoded subject to a maximum buffer size constraint and a maximum bitrate; and the client application configures the processor to determine the upper bound seek delay of a stream of video based upon the maximum buffer size constraint and a maximum bitrate used in the encoding of the video stream. 

7. The playback device of claim 6, wherein the client application configures the processor to determine the upper bound seek delay of a stream of video as: 
    PNG
    media_image1.png
    44
    232
    media_image1.png
    Greyscale
where level buffersize is the maximum buffer size constraint used in encoding the video stream; duration chunk is the time taken to playback a single chunk of video; level rate is the maximum bitrate of the video; and rate is the network data rate. 



9. The playback device of claim 8, wherein: the lower bound seek delay of each of the alternative video streams is included in each of the alternative video streams; and the client application further configures the processor to obtain the lower bound seek delay of the second video stream from the first video stream. 

10. The playback device of claim 1, wherein: the set of alternative streams of video are H.264 bitstreams that carry delay information in a SEI buffering message in a initial_cpb_removal_delay field; and the client application configures the processor to select a second video stream from the set of alternative streams so that the playback duration of the amount of media downloaded from the second video stream during the time taken to playback buffered chunks of content from the first video stream is greater than or equal to a delay calculated using the value specified in the of the SEI buffering message in an initial_cpb_removal_delay field in the second stream. 

11. The playback device of claim 1, wherein: a safe seek delay is included in each of the alternative video streams; and the client application configures the processor to select a second video stream from the set of alternative streams so that the playback duration of the amount of media downloaded from the second video stream during the time taken to playback buffered chunks of content from the first video stream is greater than or equal to the safe seek delay. 



13. The playback device of claim 1, wherein the client application configures the processor to: select the first video stream from the set of alternative streams so that the first video stream has a maximum bitrate that is a predetermined amount below the measured channel data rate; and buffer chunks received from the first video stream during playback of the first video stream so that the playback duration of the buffered chunks is greater than or equal to the upper bound seek delay for the first video stream. 

14. The playback device of claim 13, wherein the client application configures the processor to select a second video stream having the highest maximum bitrate that is less than the measured channel data rate when the buffer contains chunks from the first video stream having a playback duration greater than or equal to the upper bound seek delay of the first video stream. 

15. The playback device of claim 1, wherein the client application configures the processor to select a second video stream having the lowest maximum bitrate when the buffer contains chunks from the first video stream having a playback duration less than the upper bound seek delay of the first video stream and the measured channel data rate is unreliable. 

16. The playback device of claim 1, wherein the client application configures the processor to select a second video stream having a maximum bitrate that is greater than the maximum bitrate of the first video stream when the expected time to download a chunk of the first video stream based upon the measured channel data rate is a predetermined amount greater than the actual time taken to download the chunk of the first video stream and the buffer contains chunks from the first video stream having a playback 

17. A method of perform adaptive bitrate streaming of media including a set of alternative video streams, the method comprising: selecting a first video stream from a set of alternative video streams provided by a content server using a playback device, where each of the streams in the set of alternative video streams is encoded to have a different maximum bitrate and an upper bound seek delay that is equal to or less than the upper bound seek delay of the streams in the set of alternative video streams that are encoded at a higher maximum bitrate; requesting chunks of the first video stream from the content server via a network connection using the playback device; receiving the chunks of the first video steam from the content server via the network connection; storing the requested chunks in a buffer of the playback device; playing back the buffered chunks of the first video stream using the playback device; measuring the channel data rate of the network connection using the playback device; and selecting a second video stream from the set of alternative streams using the playback device, where the second video stream has a maximum bitrate that is less than the measured channel data rate and an upper bound seek delay that is equal to or less than the upper bound seek delay of the streams in the set of alternative video streams that are encoded at a higher maximum bitrate. 

18. The method of claim 17, wherein measuring the channel data rate of the network connection using the playback device further comprises: calculating the amount of data downloaded during a predetermined time interval using the playback device; observing a duration of any gaps during which no data is downloaded during the predetermined time interval using the playback device; calculating an effective time interval by subtracting the duration of any gaps from the predetermined time interval using the playback device; and dividing the amount of data downloaded by the effective time interval to 

19. The method of claim 18, wherein measuring the channel data rate of the network connection using the playback device further comprises obtaining a measured channel data rate by subtracting a predetermined safety margin from the data rate measurement. 

20. The method of claim 17, wherein selecting a second video stream from the set of alternative streams using the playback device further comprises determining a playback duration of the chunks contained in the buffer and selecting a second video stream using the playback device, where the second stream has the highest maximum bitrate that is less than the measured channel data rate in response to the buffer containing chunks from the first video stream having a playback duration greater than or equal to the upper bound seek delay of the first video stream. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH W BECKER/Examiner, Art Unit 2483